 Case 19-43756       Doc 194     Filed 02/12/20 Entered 02/12/20 14:24:12          Desc Main
                                  Document     Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                             Jointly Administered under
                                                                   19-43756 (WJF)

Granite City Food & Brewery Ltd.                                   19-43756
Granite City Restaurant Operations, Inc.                           19-43757
Granite City of Indiana, Inc.                                      19-43758
Granite City of Kansas Ltd.                                        19-43759
Granite City of Maryland, Inc.                                     19-43760

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

                        NOTICE OF AUCTION RESULT
______________________________________________________________________________

PLEASE TAKE NOTICE OF THE FOLLOWING:

        The Consultation Committee, as defined in the Bid Procedures [Dkt. 140] approved by
the Court’s Order Approving Auction and Bid Procedures [Dkt. 143], received four Qualifying
Bids and conducted an auction on Tuesday, February 11, 2020 at 9:00 a.m. CST at the offices of
Taft Stettinius & Hollister LLP.
        After several rounds of bidding, the Consultation Committee determined that the highest
and best offers were: (1) a bid for the Cadillac Ranch Assets in the amount of $7,500,000.00
submitted by Landry’s KCRG, LLC and (2) a bid for the Granite City Assets in the amount of
$3,650,000.00 submitted by BBQ Acquisition, Inc. The Consultation Committee declared these
bids to be the Successful Bids.
       At the conclusion of bidding, the Consultation Committee determined that the next
highest and next best bid was a bid for both the Cadillac Ranch Assets and the Granite City
Assets in the amount of $11,050,000.00 submitted by BBQ Acquisition, Inc. The Consultation
Committee declared this bid to be the Back-Up Bid.
        The Debtors will seek Bankruptcy Court approval of the Successful Bids at a hearing on
February 21, 2020 at 1:30 p.m. CST. The deadline to object to the sale is noon on February 20,
2020. The Debtors, Landry’s KCRG, LLC, and BBQ Acquisition, Inc. are in the process of
finalizing their asset purchase agreements for the Successful Bids and the Back-Up Bid. The
Debtors expect to be able to file final Asset Purchase Agreements well in advance of the hearing.
       Pursuant to the terms of the Asset Purchase Agreement, the sale to the Successful Bidders
will close as quickly as practicable following the satisfaction of all conditions precedent,
including entry by the Bankruptcy Court of the Sale Order.




12355133v2
 Case 19-43756      Doc 194    Filed 02/12/20 Entered 02/12/20 14:24:12         Desc Main
                                Document     Page 2 of 2


        Copies of the Bid Procedures Motion, the proposed Sale Order, and other pleadings may
be obtained by any party in interest free of charge on the dedicated website related to the
Debtors’ chapter 11 cases maintained by the noticing agent in these cases at
https://dm.epiq11.com/case/GCF/info.

                                              TAFT STETTINIUS & HOLLISTER LLP

                                                 /e/ James M. Jorissen
Dated: February 12, 2020                   By: _________________________
                                              James M. Jorissen, #262833
                                              Karl J. Johnson, #391211
                                              2200 IDS Center
                                              80 South Eighth Street
                                              Minneapolis, MN 55402
                                              Telephone: 612-977-8400
                                              Facsimile: 612-977-8650
                                              jjorissen@taftlaw.com
                                              kjjohnson@taftlaw.com

                                              COUNSEL FOR THE DEBTORS




12355133v2
